Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 11 July 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                      July 11, /9’ P.M. 1781
                  
                  I have received the Letter of his Excellency and orders have been given in consequence of the intelligence therein contained.
                  
                     le cte de rochambeau
                  
               